United States Court of Appeals
                                                                            Fifth Circuit
                                                                           F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                                                                           October 19, 2006
                            FOR THE FIFTH CIRCUIT
                            _____________________                      Charles R. Fulbruge III
                                                                               Clerk
                                 No. 05-30414
                            _____________________

DANE INVESTMENTS, LLC,

                                                        Plaintiff - Appellant,

                                     versus

H & R BLOCK FINANCIAL ADVISORS, INC.,
formerly known as Olde Discount Corporation,

                                            Defendant - Appellee.
_________________________________________________________________

           Appeal from the United States District Court
               for the Eastern District of Louisiana
                       USDC No. 2:04-CV-2080
_________________________________________________________________

Before JOLLY, DAVIS, AND BENAVIDES, Circuit Judges.

PER CURIAM:*

     In this appeal Dane Investments (“Dane”) seeks to vacate an

arbitration    award   in    favor   of    its   stockbroker,      H   &    R   Block

Financial     Advisors,     formerly      the    Olde   Discount       Corporation

(“Olde”).    Vacatur is an especially steep hill to climb given our

deference to arbitration awards.           Here we are satisfied that there

are no grounds for holding that the arbitration panel exceeded its

authority or that it manifestly disregarded relevant law in making

the award.



     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     We also reject Dane’s argument that the panel failed to

“enforce” an SEC consent order with Olde.           Although the panel

probably should not have even admitted the consent order into

evidence (it certainly was not “enforceable” by the panel), the

panel nevertheless admitted and considered it.        We further reject

the contention that the panel improperly ignored Dane’s breach of

fiduciary duty claim; although the admittedly terse award made no

specific reference to the claim, there is no basis to say it was

not considered, and the award explicitly denied any and all claims

it did not address specifically.        Dane’s third argument, that the

panel manifestly disregarded National Association of Securities

Dealers rules and its own compliance standards in selling Dane

unsuitable   stocks,   is   meritless    because   Dane   was   an   aware,

sophisticated, and particularly aggressive investor; further, it is

well-established such rules and standards do not provide a private

cause of action.   Because there is no basis to show what law the

panel applied, Dane’s argument that it somehow improperly drew upon

Michigan law in its decision is without merit.            Finally, Dane’s

contention that the arbitration clause in its agreement with Olde

is unconscionable and void is foreclosed because Dane voluntarily

brought its claims before the panel and it may not revisit that

decision now, having received an adverse judgment.




                                   2
     The decision of the district court denying Dane’s motion to

vacate the arbitration award is therefore

                                                       AFFIRMED.




                                3